UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


T.J.,                                                           17-cv-09592 (KMK)

                          Plaintiff( s),

        -against-                                               CALENDAR NOTICE

Board of Education of the Mt. Vernon City
School District,

                          Defendant( s).
----------------------------------------------------X
        Please take notice that the above captioned matter has been scheduled for:

     Pre-trial Conference          _x_     Status Conference               _   Oral argument
     Settlement conference         __      Plea Hearing                    _   Suppression hearing
_    Rule (16) conference          __      Final pre-trial conference          Order to Show Cause
_    Telephone Conference          __      Jury Selection and Trial
_    Non-Jury Trial                __      Inquest/Damages

before the Honorable Kenneth M. Karas, United States District Judge, on Thursday, January 16,
2020 at 11 :30 a.m. in Courtroom 521 , U.S. District Court, 300 Quarropas Street, White Plains,
New York 10601.

         Any scheduling difficulties must be brought to the attention of the Court in writing, at
least five business days beforehand.

Dated: December 30, 2019
       White Plains, New York
                                                        So   OrAred     . Jr/..~
                                                              J-r----i,,r:U,:..4t~·~
                                                        Kenneth M. Kar~ ~.D.J
